—Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered January 23, 2001, convicting her of scheme to defraud in the first degree and grand larceny in the second degree (four counts), upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the adequacy of the procedure utilized by the County Court in determining and imposing *766restitution are unpreserved for appellate review (see People v Callahan, 80 NY2d 273, 281 [1992]; People v Vazqueztell, 273 AD2d 328 [2000]; People v Bushati, 246 AD2d 663 [1998]). In any event, her contentions are without merit, as the amount of restitution was a condition of her plea and she specifically agreed to that amount in her plea allocution (see People v Vazqueztell, supra; People v Bushati, supra). Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.